Citation Nr: 1700134	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a May 2016 videoconference hearing.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA medical opinion is warranted as to whether there is a link between the Veteran's diagnosed liver disorder and Agent Orange exposure.  VA must provide an examination or opinion when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The McLendon elements are satisfied.  Private treatment records reflect a current diagnosis of non-alcoholic steatohepatitis (NASH).  The Veteran's in-service exposure to Agent Orange has previously been established.  Moreover, he has submitted medical evidence, including treatise evidence (i.e. articles and scientific studies) and a July 2012 private medical opinion, suggesting the possibility of a link between his liver disorder and Agent Orange exposure.  However, the evidence is insufficient to decide the claim as it is too general and inconclusive to satisfy the benefit-of-the-doubt standard.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical opinion to determine whether there is a nexus between the Veteran's non-alcoholic steatohepatitis (NASH) and Agent Orange exposure.  The Veteran's claims file, to include a copy of this REMAND, should be made available to the examiner.  After a review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's NASH is related to the Veteran's presumed herbicide exposure. 

In formulating an opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


